UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4038


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHNATHAN OLANDUS HALL, a/k/a Jonathan Olandis Hall,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:15-cr-00303-FDW-DCK-1)


Submitted: July 27, 2017                                          Decided: August 3, 2017


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Interim Defender, Ann L. Hester, FEDERAL DEFENDER FOR
THE WESTERN DISTRICT OF NORTH CAROLINA, Charlotte, North Carolina, for
Appellant. Jill Westmoreland Rose, United States Attorney, Anthony J. Enright,
Assistant United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnathan Olandus Hall pled guilty to possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1) (2012). On appeal, Hall challenges the

procedural reasonableness of his sentence. For the reasons that follow, we affirm.

       In the presentence report (“PSR”), the probation officer incorporated the written

Factual Basis prepared by the Government. Among other information, the Factual Basis

summarized the arresting officer’s observations at the time of the incident, including that

he saw the muzzle flash to a black handgun in Hall’s hand and that a victim suffered a

serious gunshot wound. With the exception of facts not relevant to his appeal, Hall did

not dispute the Factual Basis.

       The PSR applied the assault with intent to murder cross reference based on the

shooting.   Initially, Hall objected to the application of the cross reference, but he

subsequently withdrew the objection and accepted the Sentencing Guidelines calculations

in the PSR, which were ultimately adopted by the district court. He argued for a below

Guidelines sentence on several grounds, including his mental health, the purported

overstatement of his criminal history, the need to avoid unwarranted sentencing

disparities, and his claim, raised for the first time at the initial sentencing hearing, that

someone else shot the victim. The district court ultimately sentenced Hall to 110 months’

imprisonment, the bottom of his 110- to 120-month Guidelines range.

       Hall argues that the district court procedurally erred by failing to address his

argument that he was not the shooter. In evaluating the adequacy of a district court’s

explanation of a selected sentence, we have consistently held that the sentencing court

                                             2
“need not robotically tick through the [18 U.S.C.] § 3553(a) [(2012)] factors.” United

States v. Helton, 782 F.3d 148, 153 (4th Cir. 2015) (internal quotation marks omitted).

However, the court must conduct an “individualized assessment justifying the sentence

imposed and rejection of arguments for a higher or lower sentence based on

§ 3553.” United States v. Lynn, 592 F.3d 572, 584 (4th Cir. 2010) (internal quotation

marks omitted).

       “Where the defendant or prosecutor presents nonfrivolous reasons for imposing a

different sentence than that set forth in the advisory Guidelines, a district judge should

address the party’s arguments and explain why he has rejected those arguments.” United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal quotation marks omitted).

The district court must provide sufficient explanation to “demonstrate that it ‘considered

the parties’ arguments and ha[d] a reasoned basis for exercising [its] own legal

decisionmaking authority.’” Lynn, 592 F.3d at 576 (quoting Rita v. United States, 551
U.S. 338, 356 (2007) (alterations in original)).      Such explanation is necessary to

“promote the perception of fair sentencing” and to permit “meaningful appellate review.”

Gall v. United States, 552 U.S. 38, 50 (2007).

       Supreme Court precedent “plainly precludes any presumption that, when imposing

a sentence, the district court has silently adopted arguments presented by a party. Rather,

‘the district judge,’ not an appellate court, ‘must make an individualized assessment

based on the facts presented’ to him.” Carter, 564 F.3d at 329 (quoting Gall, 552 U.S. at

49-50). However, “[t]he context surrounding a district court’s explanation may imbue it

with enough content for us to evaluate both whether the court considered the § 3553(a)

                                            3
factors and whether it did so properly.” United States v. Montes-Pineda, 445 F.3d 375,

381 (4th Cir. 2006). Where the record clearly reveals that the court considered the

parties’ arguments and relevant evidence and that the case is “conceptually simple[,] . . .

the law does not require a judge to write more extensively.” Rita, 551 U.S. at 359.

       In this case, sentencing took place over the course of three hearings. The district

court continued the initial sentencing hearing when Hall asserted, for the first time—and

in the context of challenging the assault with intent to commit murder cross reference—

that he was not the shooter and alluded to evidence in support of his claim. At the second

sentencing hearing, Hall withdrew his objections to the cross reference, but he sought a

below-Guidelines sentence on several grounds, including that he claimed that he was not

the shooter. Sentencing was continued to allow for discovery because the Government

requested access to a recorded statement of the purported shooter incriminating himself, a

recording that was in defense counsel’s possession.

       When the third hearing commenced, Hall still had not provided the recording to

the Government. The court gave Hall the option whether to introduce it but reminded

Hall that evidence that someone else was the shooter would potentially be very favorable

to Hall in fashioning his sentence. Hall did not introduce the recording.

       In imposing a within-Guidelines sentence, the district court expressly rejected

Hall’s arguments for a below-Guidelines sentence based on overstatement of criminal

history, his mental health issues, and unwarranted sentencing disparities. However, the

court did not, at this point, explicitly address Hall’s argument that he was not the shooter.



                                             4
Nevertheless, we can discern from the context of the sentencing hearings that the court

considered and rejected Hall’s argument. Cf. Montes-Pineda, 445 F.3d at 381.

       In the third and final sentencing hearing, the court stated that it had considered all

of the § 3553(a) sentencing factors.          At the second sentencing hearing, the court

acknowledged that Hall’s claim that he was not the shooter was an important issue to

resolve in order to determine Hall’s sentence. The court opined that such information

was relevant to the nature and circumstances of the offense and could weigh heavily in

Hall’s favor. The court observed that the Factual Basis contained no mention of another

shooter or a second gun. The arresting officer, the only eyewitness to testify, stated that

he saw Hall fire his weapon and the victim double over and fall and that he heard no

other gun. The court continued the hearing to give the Government an opportunity to

hear the recording and further investigate Hall’s claim that he was not the shooter,

describing this as “a huge, huge factor in sentencing.” (J.A. 83). * When Hall sought

reconsideration of the court’s order directing discovery of the recording, the court

advised Hall’s counsel that it was up to the defense whether to introduce the recording

but repeated that “it really does impact my – some of my thought processes about the

culpability of the defendant.” (J.A. 105).

       Aware of the court’s position, Hall nevertheless chose to not introduce the tape.

Viewed in the context of the court’s statement that it had considered the § 3553(a)

factors, its earlier statements that whether Hall was the shooter was relevant to the nature

       *
           “J.A.” refers to the joint appendix filed by the parties.


                                                 5
and circumstances of the offense, its remarks that the victim’s description of the shooter

in the police report matched Hall’s appearance and that no second shooter or second gun

was mentioned in the Factual Basis to which defense counsel agreed, and the court’s

reminder to defense counsel at the third hearing that it could choose whether to introduce

the recording but that it affected the court’s thoughts regarding Hall’s culpability, it is

clear that the district court considered and rejected Hall’s claim that he was entitled to a

downward variance because he was not the shooter.

       We therefore discern no procedural error. Accordingly, we affirm Hall’s sentence.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             6